 



Exhibit 10 (xxx)

AMENDMENT NO. 5
TO THE NACCO INDUSTRIES, INC. UNFUNDED BENEFIT PLAN
(Effective September 1, 2000)

     The North American Coal Corporation hereby adopts this Amendment No. 5 to
the NACCO Industries, Inc. Unfunded Benefit Plan (Effective September 1, 2000)
(the “Plan”), to be effective as of January 1, 2004. Words used herein with
initial capital letters which are defined in the Plan are used herein as so
defined.

Section 1

     Section 2.2(a) of the Plan is hereby amended in its entirety to read as
follows:

     “(a) ROTCE means the Company’s consolidated return on total capital
employed of (excluding NMHG Retail Adjustments and HB/PS Adjustments) for the
applicable time period calculated as follows:

     Earnings Before Interest After-Tax (after NMHG Retail Adjustments and HB/PS
Adjustments)

                                                                divided by
     Total Capital Employed (after NMHG Retail Adjustments and HB/PS
Adjustments)”

Section 2

     Section 2.2(b)(vi) of the Plan is hereby amended in its entirety to read as
follows:

     “(vi) ‘NMHG Retail Adjustments’ is defined as adjustments to consolidated
net income before extraordinary items and cumulative effect of accounting
changes, Consolidated Interest Expense, consolidated shareholder’s equity and
Consolidated Debt to exclude: the sum of (A) the results of the retail division
of NACCO Materials Handling Group, Inc. (“NMHG”) as determined under US GAAP
plus (B) the corresponding consolidated eliminations related to the inclusions
of NMHG’s retail division as determined by US GAAP, plus (C) the debt and
related interest expense recorded by NMHG related to loans to NMHG’s retail
division.”

Section 3

     Section 2.2(b)(vii) of the Plan is hereby amended in its entirety to read
as follows:

     “(vii) ‘HB/PS Adjustments’ is defined as adjustments to consolidated net
income to exclude the manufacturing change program and CPSC charges at Hamilton
Beach/Proctor-Silex, Inc., if any.”

     EXECUTED this 24th day of March, 2004.

                  NACCO INDUSTRIES, INC.
 
           

      By:   /s/ Charles A. Bittenbender

           

      Title:   Vice President, General Counsel and Secretary

1

- -